EXHIBIT 10.3 SECOND AMENDED AND RESTATEDLIMITED LIABILITY COMPANY AGREEMENT of ACADIA POWER PARTNERS, LLC Dated as of May 9, TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS 2 Section 1.1. Definitions and Usage 2 Section 1.2. Appendices and Exhibits 2 Section 1.3. Headings 2 ARTICLE 2 FORMATION OF COMPANY AND RELATED MATTERS 3 Section 2.1. Formation 3 Section 2.2. Name 3 Section 2.3. General Purposes 3 Section 2.4. Specific Powers of Company 3 Section 2.5. Principal Place of Business 4 Section 2.6. Registered Agent and Office 4 Section 2.7. No State Law Partnership 5 Section 2.8. Title to Company Assets 5 Section 2.9. Term and End of Term 5 ARTICLE 3 OWNERSHIP INTERESTS AND CAPITAL CONTRIBUTIONS 6 Section 3.1. Members and Ownership Interests 6 Section 3.2. Initial Capital Contributions 6 Section 3.3. Further Contributions 8 Section 3.4. Election to Not Make Further Capital Contributions 9 Section 3.5. No Interest on Capital Contributions 11 Section 3.6. Contribution Loans 11 Section 3.7. Capital Accounts 11 Section 3.8. Non-Liability of Members 12 Section 3.9. Partition 12 -i- TABLE OF CONTENTS(continued) Page Section 3.10. Resignation 12 ARTICLE 4 MEMBERS AND MANAGEMENT 12 Section 4.1. General Management Authority 12 Section 4.2. Day to Day Management Responsibility; Operations and Maintenance 13 Section 4.3. Management Committee 16 Section 4.4. Business with Affiliates 20 ARTICLE 5 JOINT DEVELOPMENT OF PROJECT 21 Section 5.1. Owner Construct 21 Section 5.2. Phases of Development 22 Section 5.3. Project Director 22 Section 5.4. Members' Phase I Development Responsibilities 24 Section 5.5. Project Agreements 26 Section 5.6. Significant Offtake Agreements 26 Section 5.7. Project Financing 28 Section 5.8. PPA Managers 29 ARTICLE 6 BUDGETS, CONTRIBUTIONS AND ACCOUNTING 30 Section 6.1. Development Funding 30 Section 6.2. Operations Funding 31 Section 6.3. Funding of Capital Repairs and Additions 32 Section 6.4. Approval of Budgets; No Management Committee Deadlock 33 Section 6.5. Other Matters Relating to Contributions 34 Section 6.6. Inspection and Audit Rights 34 Section 6.7. Reporting 34 Section 6.8. Financial Statements 34 -ii- TABLE OF CONTENTS (continued) Page ARTICLE 7 POWER MARKETING AND FUEL PROCUREMENT 34 Section 7.1. Power Marketing Agreement 34 Section 7.2. Marketing Annual Plan; Revenue and Forecasting Benchmarks 38 Section 7.3. Member Marketing 39 Section 7.4. Replacement of Power Marketer 39 Section 7.5. Fuel Supply by Members 41 ARTICLE 8 ASSET OPTIMIZATION 41 Section 8.1. Asset Optimization Committee 41 Section 8.2. AOC Participation 41 Section 8.3. AOC Meetings 42 Section 8.4. Chairman 42 Section 8.5. Vote Required for Action 42 Section 8.6. Compensation 42 Section 8.7. Right to Present Matters to Management Committee 42 ARTICLE 9 INSURANCE 43 Section 9.1. Insurance 43 ARTICLE 10 CASUALTY DAMAGE 43 Section 10.1. Damage or Destruction 43 Section 10.2. Option to Terminate 43 ARTICLE 11 CONDEMNATION 44 Section 11.1. Condemnation of Substantially All of the Facility 44 Section 11.2. Condemnation of Part 44 Section 11.3. Temporary Taking 44 Section 11.4. Survival 44 -iii- TABLE OF CONTENTS (continued) Page ARTICLE 12 DISTRIBUTIONS 44 Section 12.1. Priority Distributions 44 Section 12.2. Special Distribution to Calpine on Restatement Date 45 Section 12.3. Ordinary Distributions 45 Section 12.4. Restricted Distributions 45 ARTICLE 13 ALLOCATIONS OF PROFITS AND LOSSES 45 Section 13.1. Allocations of Profits 45 Section 13.2. Allocation of Losses 46 Section 13.3. Allocations Upon Liquidation of the Company 46 Section 13.4. Substantial Economic Effect of Allocations 46 Section 13.5. Minimum Gain Chargeback 46 Section 13.6. Member Minimum Gain Chargeback 46 Section 13.7. Qualified Income Offset 47 Section 13.8. Excess Losses 47 Section 13.9. Member Nonrecourse Deductions 47 Section 13.10. Nonrecourse Deductions 47 Section 13.11. Curative Allocations 47 Section 13.12. Code §754 Adjustments 48 Section 13.13. Other Allocation Rules 48 Section 13.14. Code §704(c) Allocations 49 Section 13.15. Special Calpine Allocations 49 ARTICLE 14 DISPOSAL OF INTERESTS 49 Section 14.1. Disposition by Members 49 Section 14.2. Right of First Refusal 49 -iv- TABLE OF CONTENTS (continued) Page Section 14.3. Further Requirements 50 Section 14.4. Equitable Relief 51 Section 14.5. Disposee to Become Member 51 Section 14.6. Sales of Interest in a Member 51 ARTICLE 15 DISSOLUTION AND WINDING UP 52 Section 15.1. Events of Dissolution 52 Section 15.2. Winding Up 52 Section 15.3. Objective of Winding Up 54 Section 15.4. Effect of a Member's Bankruptcy 55 Section 15.5. Application and Distribution of Company Assets 55 Section 15.6. Capital Account Adjustment 55 Section 15.7. Termination of the Company 55 Section 15.8. Deficit Capital Accounts 55 ARTICLE 16 TAXES 56 Section 16.1. Tax Matters Partner 56 Section 16.2. Tax Returns 56 Section 16.3. Tax Elections 56 Section 16.4. Survival of Tax Provisions 57 ARTICLE 17 LIABILITY, EXCULPATION AND INDEMNIFICATION 57 Section 17.1. Liability 57 Section 17.2. Exculpation 57 Section 17.3. Duties and Liabilities of Covered Persons 58 Section 17.4. Indemnification 58 Section 17.5. Expenses 59 -v- TABLE OF CONTENTS (continued) Page ARTICLE 18 DEFAULTS AND REMEDIES 59 Section 18.1. Defaults and Cure Periods 59 Section 18.2. Remedies of Non-Defaulting Member 60 Section 18.3. Notice; Termination 61 Section 18.4. No Pursuit of Project 61 Section 18.5. Defaulting Party's Loss of Representation and Voting Rights 61 Section 18.6. Interest on Overdue Obligations and Post-Judgment Interest 61 Section 18.7. No Waivers 62 ARTICLE 19 REPRESENTATIONS, WARRANTIES AND COVENANTS 62 Section 19.1. Due Organization 62 Section 19.2. Power and Authority 62 Section 19.3. Due Authorization 62 Section 19.4. Consents 62 Section 19.5. Binding Obligation 62 Section 19.6. No Violation 62 Section 19.7. No Litigation 63 Section 19.8. Taxes 63 Section 19.9. Authorized Signatory 63 ARTICLE 20 DISPUTE RESOLUTION 63 Section 20.1. Settlement By Mutual Agreement 63 Section 20.2. Arbitration 64 Section 20.3. Emergency Relief 64 Section 20.4. Survival 64 ARTICLE 21 TIME, APPROVALS AND CONSENTS 64 -vi- TABLE OF CONTENTS (continued) Page Section 21.1. Time 64 Section 21.2. Approvals and Consents; Standards for Review 64 ARTICLE 22 GENERAL PROVISIONS 65 Section 22.1. Actual Damages 65 Section 22.2. Amendment 65 Section 22.3. Binding Effect 65 Section 22.4. Complete Agreement 65 Section 22.5. Confidentiality 65 Section 22.6. Counterparts 66 Section 22.7. Further Assurances 66 Section 22.8. Governing Law 66 Section 22.9. Headings; Table of Contents 66 Section 22.10. Interpretation and Reliance 66 Section 22.11. Notices 66 Section 22.12. Method and Timing of Payment 66 Section 22.13. Intellectual Property License 67 Section 22.14. Public Announcements 67 Section 22.15. Severability 67 Section 22.16. Third Party Beneficiaries 67 Section 22.17. Purchase Procedures 68 APPENDICES AND EXHIBITS APPENDICES: APPENDIX A Glossary of Defined Terms and Rules as to Usage APPENDIX B Members' Contributed Assets APPENDIX C Addresses for Notices; Description of Accounts -vii- TABLE OF CONTENTS (continued) Page APPENDIX D Arbitration Procedures APPENDIX E Members' Phase I Development Responsibilities APPENDIX F Reimbursable Member Expenses as of 1/31/00 APPENDIX G Required Provisions of Asset Management Policy Manual APPENDIX H Development Plan and Construction Schedule EXHIBITS: EXHIBIT A Project Budget EXHIBIT B Initial Operating Budget EXHIBIT C Insurance Plan EXHIBIT D Legal Description of Facility Site -viii- SECOND AMENDED AND RESTATEDLIMITED LIABILITY COMPANY AGREEMENTOFACADIA POWER PARTNERS, LLCPREAMBLE This Second Amended and Restated Limited Liability Company Agreement (this "Agreement") of Acadia Power Partners, LLC, a Delaware limited liability company (the "Company"), is made as of May 9, 2003 ("Restatement Date"), by and between Calpine Acadia Holdings, LLC, a Delaware limited liability company ("Calpine"), and Acadia Power Holdings, LLC, a Louisiana limited liability company ("Acadia Holdings"), as the sole members of the Company. WHEREAS, Cleco Midstream Resources, LLC, a Louisiana limited liability company ("CMR"), and IEP USA Holdings, L.L.C., a Delaware limited liability company ("IEP"), formed the Company as a Delaware limited liability company pursuant to the Delaware Limited Liability Company Act, 6 Del. Code §18-101, etseq., as amended from time to time (the "Delaware Act"), by filing a Certificate of Formation of the Company with the office of the Secretary of State of the State of Delaware on October 13, 1999; and WHEREAS, CMR and IEP adopted the initial Limited Liability Company Agreement of the Company on October 13, 1999 (the "Original Agreement"); and WHEREAS, in the following order:(i)IEP conveyed its entire thirty percent (30%) Ownership Interest to Acadia Holdings by Assignment of LLC Interest dated effective as of February 28, 2000, (ii)CMR conveyed a twenty percent (20%) Ownership Interest to Acadia Holdings by Assignment of LLC Interest dated effective as of February 29, 2000, and (iii)CMR conveyed a fifty percent (50%) Ownership Interest to Calpine by Assignment of LLC Interest dated effective as of February 29, 2000 (together, the "Initial Conveyances"), with the resulting Ownership Interests in the Company being held fifty percent (50%) by Acadia Holdings and fifty percent (50%) by Calpine; and WHEREAS, as part of the consideration for the Initial Conveyances, and as a condition thereto, Calpine and Acadia Holdings entered into the Amended and Restated Limited Liability Company Agreement of Acadia Power Partners LLC, dated as of February 29, 2000, which became effective upon the consummation of the last of the Initial Conveyances (the "Effective Time") as a comprehensive amendment and restatement of the Original Agreement, which Amended and Restated Limited Liability Company Agreement of Acadia Power Partners, LLC was subsequently amended by the First Amendment to Amended and Restated Limited
